Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 02/28/2020 and 04/27/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 requires “a latch 104 engages a receiving structure 303, where a latch assembly 302 having a pivoting lever 204 and a pivoting hook 304; where the hook 304 engages with the lever 204, and the hook 304 and the lever 204 pivot at separate pivoting axis.” It is unclear how the latch 104 is securely engaged in the receiving structure 303. The claim does not provide a discernible boundary for the 
Claims 5-8 and 17-19 recite “a retaining fixture 340 with a latch retaining screw 344.” It is unclear how the latch retaining screw 344 retains the latch 104 with the receiving structure 303. In the absence of appropriate locking features or locking arrangements, the latch 104 cannot be securely attached to the receiving structure 303.  Appropriate correction is required. 
Claim(s) that depend(s) from the rejected independent claim(s) 1 and 11, that is, claim(s) 2-10, and 12-20 is/are rejected.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 9,157,261; Rahilly). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 1, D1 discloses a latch (Figures 1-12) comprising: 
a latch enclosure 12; and 

a lever 30, 40 mounted to the latch enclosure via a first pivot pin 12B and comprising a handle section 40 disposed at least partially outside the latch enclosure 12 and a force transfer section (portion of 40 that contacts 16; Figures 7A-7C) integrated with the handle section and disposed inside the latch enclosure (Figure 1A); and 
a hook 16 engaged with the lever 30 and mounted at least partially within the latch enclosure 12 via a second pivot pin 12A, wherein a movement of the lever 30 about the first pivot pin 12B causes a movement of the hook 16 about the second pivot pin 12A via the force transfer section (lever 40 has a locked position and engages the latch 16, and has an unlocked position when lever 40 does not engage the latch 16;lever 40 and hook 16 pivot in their respective pivots axis; Figures 7A-7C; Col.5, L8-11.)  

As to claim 2, D1 discloses the latch of claim 1, wherein the lever 30, 40 further comprises side wall sections between the handle section and the force transfer section, wherein the side wall sections comprise openings to receive the first pivot pin (axial surfaces of 30, 40 has an opening for 12B.)  

As to claim 3, D1 discloses the latch of claim 1, wherein the hook 16 comprises: a first end (end of 16 that engages with 40) engaged with the force transfer section of the lever 40; a second end protruding outside of the latch enclosure 12; and an opening 

As to claim 4, D1 discloses the latch of claim 3, wherein the latch assembly further comprises a first spring 68 to bias the hook 16 such that the first end of the hook applies pressure on the force transfer section of the lever (when the lever 40 is locked, the latch is in first position; Col.2, L33-35; the latch spring 68 urges the latch 16 to second position; Col.5, L28-30; thus the first end of hook applies a pressure on the force transfer section of the lever 40.)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over D2 (US 9,253,914; Demange) in view of D1 (US 9,157,261; Rahilly). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 11, D2 discloses a computing system (Figures 1-9) comprising: 
a system enclosure 4 housing one or more electronic components (Col.4, L15-18), wherein the system enclosure 4 comprises a plurality side walls; 

a latch enclosure; and 
a latch assembly housed at least partially within the latch enclosure, wherein the latch assembly comprises: 
a lever mounted to the latch enclosure via a first pivot pin and comprising a handle section disposed at least partially outside the latch enclosure and a force transfer section integrated with the handle section and disposed inside the latch enclosure; and 
a hook engaged with the lever and mounted at least partially within the latch enclosure via a second pivot pin, wherein a movement of the lever about the first pivot pin causes a movement of the hook about the second pivot pin via the force transfer section (components in italics lacks disclosure.)  
The system enclosure 4 is inserted into the rackable server 1 and securely locked in place by a pivotable manipulation device (Col.4, L37-44; Figures 3-5.)  During locking, pivotal movement of the levers 17, 18 cause the tabs 32 to engage the rackable server 1. D2 is silent about a latch as recited.  
D1 discloses a latch (Figures 1-12) comprising: 
a latch enclosure 12; and 
a latch assembly 16, 30, 40 housed at least partially within the latch enclosure 12, wherein the latch assembly 16, 30 comprises: 
a lever 30, 40 mounted to the latch enclosure via a first pivot pin 12B and comprising a handle section 40 disposed at least partially outside the latch enclosure 12 
a hook 16 engaged with the lever 30 and mounted at least partially within the latch enclosure 12 via a second pivot pin 12A, wherein a movement of the lever 30 about the first pivot pin 12B causes a movement of the hook 16 about the second pivot pin 12A via the force transfer section (lever 40 has a locked position and engages the latch 16, and has an unlocked position when lever 40 does not engage the latch 16;lever 40 and hook 16 pivot in their respective pivots axis; Figures 7A-7C; Col.5, L8-11.)  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to replace the latch 16 of D2 with latch of D1. When D2 modified with the latch of D1, the hook 16 engages the rackable server 1.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As to claim 12, D2 discloses the computing system of claim 11, wherein the latch engages with a receiving structure (rackable server 1.)  

As to claim 13, D2 discloses the computing system of claim 11, wherein the latch is mountable on rails, wherein the rails are disposed on a rack (rackable server 1 has frame 2 with several racks 3 inside which computer system 4 is inserted; Col.4, L8-14.) 
 
As to claim 14, the combination teaches the computing system of claim 11, wherein the lever further comprises side wall sections between the handle section and the force transfer section, wherein the side wall sections comprise openings to receive the first pivot pin (in D1 axial surfaces of levers 30, 40 has an opening for 12B.)  

As to claim 15, the combination teaches the computing system of claim 11, wherein the hook comprises: a first end engaged with the force transfer section of the lever; a second end protruding outside of the latch enclosure; and an opening located between the first end and the second end to receive the second pivot pin (in D1 end of hook 16 that engages with 40 defines the first end of hook; Figures 1A, 1B.)    

As to claim 16, the combination teaches the computing system of claim 15, wherein the latch assembly further comprises a first spring to bias the hook such that the first end of the hook applies pressure on the force transfer section of the lever (in D1, when the lever 40 is locked, the latch is in first position; Col.2, L33-35; the latch spring 68 urges the latch 16 to second position; Col.5, L28-30; thus the first end of hook applies a pressure on the force transfer section of the lever 40.)  
  
Allowable Subject Matter
Claims 5-10, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/NATHAN CUMAR/Primary Examiner, Art Unit 3675